Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device operable to generate .., a cruise control controller configured to calculate.., a display device configured to display.., in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “determining, by the cruise control controller, whether a cruise control continues according to the determination result.” is unclear as to what is meant by the determination result. If applicant meant the determination result is the gear matched the optimal gear, then it is unclear if the cruise control continues if the gear matches or does not match the optimal gear.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “determining whether a clutch is operated or a gear stage is switched to a neutral gear by the driver, so that the current gear stage has been cancelled” is unclear. More specifically, it is unclear if the applicant meant the cruise control is canceled or the driver decides not to switch to the optimal gear. Furthermore, the claim limitation “ maintaining the cruise control for a predetermined time without cancellation, if it is determined that the current gear stage has been cancelled” contradicts the previous limitation in claim 7. If the applicant meant that the cruise controller is canceled then this limitation contradicts the previous one. If that is not what the applicant meant, then it is unclear what is canceled. 
Claim limitation “a predetermined time” is unclear as to whether or not it is the same as “a predetermined time” in claim 1.
Claims 2-10 are rejected under 112(b) for being dependent on claim 1.
Claim 8 is rejected under 112(b) for being dependent on claim 7.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309).

	Regarding claim 1, Han discloses a cruise control method (abstract, “adaptive cruise control”) for a manual transmission vehicle (abstract, “for a vehicle with a manual transmission”), the method comprising: 
	calculating, by a cruise control controller (FIG. 1, 16, “brake control apparatus”, ¶0060, “determination unit 163”), an optimal gear stage (¶0060, “target gear step”) for satisfying a target cruise traveling speed according to a traveling stage of a vehicle (¶0060, “determines the target gear step number based on the speed of the vehicle”); 
	displaying, by a display device (¶0062, “display processing unit 164”), the calculated optimal gear stage to a driver (¶0062, “the target gear step number determined by the gear step number determination unit 163 on a display device”); 
	determining, by the cruise control controller (¶0018, “brake control apparatus”), whether a gear stage by the driver's operation has matched the optimal gear stage (¶0018, “determine whether the gear step number of the manual transmission and the determined target gear step number match”); and 
	determining, by the cruise control controller, whether a cruise control continues (¶0018, “generate engine-required torque to maintain a speed set for the target gear step number when it is determined that the gear step numbers match.”, Examiner construes determining whether a cruise control continues according to the determination result as maintain a speed set when determined the target and actual gear step number match).
	Han does not explicitly disclose but Rauznitz teaches receiving a signal from an input device to start a cruise mode (abstract, “automatically resuming vehicle speed control after a gear change of the vehicle's manual transmission”. Col. 1, lines 12-13, “speed control systems commonly referred to as “cruise control”); determining, by the cruise control controller, whether a gear stage by the driver's operation has matched the optimal gear stage within a predetermined time (abstract, “ automatic speed control system and then periodically checks to determine if the driver has shifted gears within a predetermined time period”); and 
	determining, by the cruise control controller, whether a cruise control continues according to the determination result (FIG. 1 shows after Auto resume i.e. cruise or speed control resumes, the suspending or maintaining the cruise or speed control is based on the clutch engagement).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the determination of the gear stage input within a predetermined time as taught by Rauznitz in order to allow for automatic resumption of speed control after a gear change, without requiring driver input and without requiring additional hardware to be added to the vehicle. 
	Regarding claim 2, Rauznitz further teaches maintaining a cruise control state for a predetermined time, if the calculated optimal gear stage does not match a current actual gear stage; and cancelling the cruise control if the gear stage is not changed by the driver's operation so as to match the optimal gear stage within the predetermined time (FIG. 4, abstract).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the determination of the gear stage input within a predetermined time as taught by Rauznitz in order to allow for automatic resumption of speed control after a gear change, without requiring driver input and without requiring additional hardware to be added to the vehicle. 
	Regarding claim 7, Rauznitz teaches determining whether a clutch is operated or a gear stage is switched to a neutral gear by the driver, so that the current gear stage has been cancelled, if the calculated optimal gear stage does not match a current actual gear stage; and 
	maintaining the cruise control for a predetermined time without cancellation, if it is determined that the current gear stage has been cancelled (abstract and FIG. 4).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the determination of the gear stage input within a predetermined time as taught by Rauznitz in order to allow for automatic resumption of speed control after a gear change, without requiring driver input and without requiring additional hardware to be added to the vehicle. 
	Regarding claim 8, Rauznitz cancelling a cruise control if the gear stage is not changed by the driver's operation so as to match the optimal gear stage within the predetermined time (abstract and FIG. 4). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the determination of the gear stage input within a predetermined time as taught by Rauznitz in order to allow for automatic resumption of speed control after a gear change, without requiring driver input and without requiring additional hardware to be added to the vehicle.    
	Regarding claim 9, Rauznitz determining whether the clutch is operated or the gear stage is switched to a neutral gear by the driver, so that the current gear stage has been cancelled, if the calculated optimal gear stage does not match a current actual gear stage; cancelling the cruise control if it is determined that the current gear stage has been cancelled; and automatically returning to the cruise control if the gear stage is changed by the driver's operation so as to match the optimal gear stage within a predetermined time after 20Attorney Docket No. 048301-528001US (PATENT) the cruise control is cancelled (abstract and FIG. 4).      
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the determination of the gear stage input within a predetermined time as taught by Rauznitz in order to allow for automatic resumption of speed control after a gear change, without requiring driver input and without requiring additional hardware to be added to the vehicle. 
	Regarding claim 11, claim is rejected using the same art and rationale used to reject claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309) as applied to claim 2, and further in view of ADACHI (2019/0322289). 

	Regarding claim 3, Han does not explicitly disclose, but ADACHI teaches wherein the predetermined time is changed according to the traveling state of the vehicle (¶0022).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating changing a predetermined time as taught by ADACHI in order to provide a control device for a vehicle capable of smoothly switching driving mode with a simple configuration in a case of shifting driving force of a vehicle in an automated driving mode to driving force that a driver of the vehicle requests in a manual driving mode.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309) as applied to claim 2, and further in view of Durgin (2016/0288789). 

	Regarding claim 4, Han does not explicitly disclose, but Durgin teaches wherein the optimal gear stage is determined according to a drive mode input by the driver (¶0017).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating changing a predetermined time as taught by Durgin in order to improve the frictional engagement element durability. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309) as applied to claim 1, and further in view of Maleki  (2019/0375394). 

	Regarding claim 5, 19Attorney Docket No. 048301-528001US (PATENT)Han does not explicitly disclose, but Maleki teaches wherein the optimal gear stage is a gear stage which enables traveling with an engine RPM capable of a minimum fuel consumption upon traveling at the target vehicle speed (¶0024).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating changing a predetermined time as taught by Durgin in order to provide a better energy cruise control system that uses manual transmission. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309) as applied to claim 2, and further in view of Gibson (2019/0375394). 

	Regarding claim 6, Han does not explicitly disclose, but Gibson teaches wherein the maintaining of the cruise control state for the predetermined time stops an engine torque control while maintaining the cruise control state (¶0049-0050).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the maintaining of the cruise control state for the predetermined time stops an engine torque control while maintaining the cruise control state as taught by Durgin in order to provide a better energy cruise control system that uses manual transmission. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2015/0151754) in view of Rauznitz (5,680,309) as applied to claim 1, and further in view of Tanaka (2019/0375394). 

	Regarding claim 10, Han does not explicitly disclose, but Tanaka teaches wherein the manual transmission comprises: an intelligent MT (iMT) performing a clutch control upon shifting by a telematic control unit the vehicle (col. 11, lines 20-28).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cruise control as disclosed by Han, by incorporating the performing a clutch control upon shifting by a telematic control unit the vehicle as taught by Tanaka in Tanaka in order to improve the controllability of the vehicle by reducing vehicle speed  due to an effect of an engine brake which results from a shifting operation of an automatic transmission, even while the vehicle is running under constant-speed cruise control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williamson (10,775,178) discloses A method, computer program product, and a system where a processor(s) monitors activities of a user operating a vehicle with a navigational device providing route guidance, via a first route, to a geographic destination. The processor(s) identifies driving patterns of the user to generate a driver profile for the user, including a baseline activity pattern. The processor(s) determines, at a given time, that the monitored activities of the user are outside of the baseline activity pattern and enables an integrated image capture device in the vehicle and captures images of an environment outside of a the vehicle (abstract).
Kim (2019/0344791) discloses The present disclosure provides a driving assist apparatus including a host vehicle stop determiner for determining the stop state of a host vehicle, a preceding vehicle stop determiner for determining the stop state of the preceding vehicle, a preceding vehicle start determiner for determining the start of the preceding vehicle after the stop of the preceding vehicle based on a speed change information of the preceding vehicle and a distance change information between the host vehicle and the preceding vehicle, and a start notifier for notifying the start of the preceding vehicle after the stop to a driver of the host vehicle (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667